                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

NICHOLAS D. PEARSON,

                                                                    Civ. No. 6:19-cv-1621-MK
               Plaintiff,                                           ORDER

       v.

UNITED STATES OF AMERICA,

            Defendant.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa T. Kasubhai filed a Findings and Recommendation (ECF No.

5), and the matter is now before me. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72(b).

Plaintiff filed objections to the Findings and Recommendation. Accordingly, I have reviewed the

file of this case de novo. See 28 U.S.C. § 636(b)(1)(c); McDonnell Douglas Corp. v. Commodore

Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). I find no error and conclude the report is

correct.
1 –ORDER
       Magistrate Judge Kasubhai’s Findings and Recommendation (ECF No. 5) is adopted in

part. Although Plaintiff clarified he no longer receives disability, his objections demonstrate

leave to amend would be futile. The objections clearly indicate the complaint fails to state any

cognizable claim. Therefore, this action is DISMISSED, with prejudice. All pending motions or

applications are DENIED as moot.

IT IS SO ORDERED.

       DATED this 20th day of December, 2019.



                                              _______/s/ Michael J. McShane________
                                                      Michael McShane
                                                  United States District Judge




2 –ORDER
